DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response and Amendment to Non-Final Office Action filed December 27, 2021 is acknowledged.
Claims 6-25 were pending. Claims 7 and 11 are canceled. Claims 20-24 were withdrawn, however, claims 21-22 are now rejoined because Applicant amended claim 6 to require a previously non-elected species of “an imaging test”. Since this is now recited in the independent claim, it no longer constitutes a “species” but rather a required element of all claims dependending from claim 6. Claims 20 and 23-24 remain withdrawn as pertaining to non-elected species. Claims 6, 8-10, 12-19, 21-22 and 25 are being examined.

Response to Arguments
Applicant’s arguments filed December 27, 2021 have been fully considered:

The following objections and rejections are withdrawn in view of Applicant’s arguments 
and amendments to the claims or the specification, or the cancellation of the claims that were subject to the objections or rejections:

Objections to the Specification – title, embedded hyperlinks, paragraph numbering, 
sequence listing incorporation-by-reference paragraph
Objections to claims 6 and 11

Rejection of claims 7 and 11 under 35 USC § 101
Rejection of claims 6-19 and 25 under 35 USC § 112(b), indefiniteness
Rejection of claims 6-7, 10-11 and 16-17 under 35 USC § 102(a)(1) over Konishi Rejection of claims 8, 12, 15, 18-19 and 25 under 35 USC § 103 over Konishi in view of 
Key
Rejection of claim 8 under 35 USC § 103 over Konishi in view of Downing
Rejection of claims 13-14 under 35 USC § 103 over Konishi in view of Streeper and de 
Figueiredo-Pontes, as evidenced by Key
Rejection of claims 6-10 and 12-25 for double patenting over 16/840,009

Objections to the Specification – abstract
	Applicant notes in the Remarks that an amended abstract has been submitted (Remarks, p. 8). However, the Examiner cannot locate the actual amendment in the filing. Therefore, the objection is maintained.

Rejection of claims 6, 8-10, 12-19 and 25 under 35 USC § 101
	Applicant argues that currently amended claim 6 as a whole recites additional elements beyond the alleged judicial exception that serve to integrate the judicial exception into a practical application that pertains to an improvement to the field of diagnostic assays (Remarks, p. 11). In support of this argument, Applicant cites claim 2 of Example 45 in Appendix 1 to the October 2019 Update: Subject Matter Eligibility, and argues that claim 2 of Example 45 was 
	The Examiner disagrees. Claim 2 of Example 45 in Appendix is directed to performing a mathematical calculation (the judicial exception) and then using the output of that calculation to control an operation of a machine (the meaningful limitation). Instant claim 6 is not analogous to claim 2 of Example 45 in the Appendix. Rather, instant claim 6 is essentially directed to a method of diagnosing a disease using laws of nature and abstract ideas (i.e., the judicial exceptions). While the method of instant claim 6 may represent an improvement to field of diagnostic assays, it is not clear how this would be analogous to the Example 45 claim 2 limitation that uses the output of a mathematical calculation to control the operation of a machine.
	The rejection is maintained to the extent that it applies to the currently pending claims.

Election/Restrictions
Applicant’s election of the species of dry cough, as recited in claim 19, in the reply filed September 7, 2021 is acknowledged. Claims 20-24 were withdrawn from consideration as being drawn to non-elected species. However, in view of the instant amendment to claim 6 incorporating the previously non-elected species of imaging, claims 21-22 are rejoined.
As to the election of species between claims 19 and 21-22, the requirement is 
WITHDRAWN.

the requirement is MAINTAINED.


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.


	As noted above, it does not appear that an amendment to the Abstract has been filed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6, 8-10, 12-19, 21-22 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
	Eligibility is considered in light of MPEP 2106 III, which incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 17, 2019 (84 Fed. Reg. 50) and clarified in the October 2019 Update.
	As can be seen in the MPEP 2106 III Figure, eligibility analysis requires one to address the following questions: (i) Step 1 – Is the claim directed to one of the four statutory categories (i.e., process, machine, manufacture or composition of matter); (ii) Step 2A – Is the claim directed to a judicial exception (i.e., a natural phenomenon, law of nature or abstract idea); and (iii) Step 2B – does the claim recite additional elements that amount to significantly more than the judicial exception. In addition, as can be seen in the MPEP 2106.04 II Figure, Step 2A is a two-prong inquiry, with Prong One asking whether the claims recite a judicial exception (i.e., an abstract idea, natural phenomenon or law of nature) and Prong Two asking whether the claims recite additional elements that integrate the judicial exception into a practical application.

	The analysis cannot be streamlined, so the claims are considered with respect to Step 2A.
	With respect to Prong One of Step 2A, claims 6, 8-10, 12-19, 21-22 and 25 recite a judicial exception. Specifically, in claim 6 and its dependent claims, the steps of identifying the expression level of a gene associated with non-UIP, processing that level to generate a classification of the sample, distinguishing a non-UIP subtype from other non-UIP subtypes, and, in particular, the use of algorithms to do so, in claims 12-15, are abstract ideas. In addition, in claim 6 and its dependent claims, the correlation between the presence of a particular level of a gene in a sample and the presence of non-UIP is a law of nature.
	With respect to Prong Two of Step 2A, the claims do not recite additional elements that integrate the judicial exceptions into a practical application for the following reason. In particular, the claims do not recite additional elements that integrate the judicial exceptions into a practical application because the elements in the claim other than the judicial exceptions (i.e., obtaining a sample, performing imaging analysis, reverse transcribing and sequencing the nucleic acid molecules, and the use of a control) constitute insignificant extra-solution activity as described in the 2019 PEG and MPEP 2106.05(g). In addition, in claim 25, the step of providing a therapy to a subject is merely reciting an idea of a solution, but fails to recite details of how the solution is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and 
	Thus, the answer to step 2A is “Yes, the claims are directed to a judicial exception,” and the analysis moves to Step 2B, which asks if the additional elements in the claim amount to significantly more than the judicial exception.  
	In this case, claims 6, 8-10, 12-19, 21-22 and 25 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only routine and conventional elements are recited in combination with the judicial exceptions. As evidenced by Konishi, Downing and Streeper (all cited in conjunction with the prior art rejections in the Non-Final Office Action mailed September 28, 2021), obtaining a sample (Konishi, p. 167, right col., para. 5 through p. 168, left col., para. 1), performing imaging analysis (Streeper, para. 3), reverse transcribing and sequencing the nucleic acid molecules (Konishi, p. 168, left col., para. 4 and Supplement, p. 7, para. 2; Downing, paras. 1498, 1502), the use of a control (Konishi, p. 168, left col., para. 4) and providing therapy (Streeper, para. 122) were all performed routinely prior to the effective filing date of the claimed invention. In addition, claims 12-15 recite limitations that only further limit the judicial exception. Therefore, the additional elements in claims 6, 8-10, 12-19, 21-22 and 25 are not non-routine or unconventional.
	In view of the foregoing, claims 6, 8-10, 12-19, 21-22 and 25 are rejected under 35 U.S.C. 101 as being drawn to a judicial exception without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 8-10, 12-19, 21-22 and 25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent claim 6 has been amended to require distinguishing a non-UIP subtype 
from a heterogeneous spectrum of non-UIP subtypes, wherein the heterogeneous spectrum is defined as a group of enumerated non-UIP subtypes. The instant specification teaches facilitating a diagnosis of interstitial lung disease, including differential diagnosis (e.g., paras. 170-171), and teaches distinguishing between UIP and non-UIP subtypes (e.g., para. 143). However, it does not appear that the instant specification teaches distinguishing among non-
	Claims 8-10, 12-19, 21-22 and 25 depend directly or indirectly from claim 6, and consequently incorporate the new mater of claim 6.


Claims 6, 8-10, 12-19, 21-22 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

In considering whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue,” the factors set forth in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) should be considered. These factors are:
The breadth of the claims,
The nature of the invention, 
The state of the prior art,
The level of one of ordinary skill in the art,
The level of predictability in the art, 
The amount of direction provided by the inventor,
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Each of these will be discussed in turn below.
Nature of the Invention and the Breadth of the Claims
	Independent claim 6 is directed to a method of determining that a subject is positive for a non-UIP subtype, comprising, in part, obtaining a biological sample, assaying nucleic acids in the sample to identify expression levels of at least one gene associated with said non-UIP subtype, and generating a classification of the sample for the non-UIP subtype, wherein the non-UIP subtype is distinguished from a spectrum of other enumerated non-UIP subtypes
In view of the disclosure in the specification, the claims are not overly broad. 
The State of the Prior Art
	The prior art, which is discussed in more detail below in conjunction with the 35 U.S.C. §§ 102 and 103 rejections in the Non-Final Office Action mailed September 28, 2021, teaches a method of determining that a subject is positive for a non-UIP subtype, comprising, in part, obtaining a biological sample, assaying nucleic acids in the sample to identify expression levels of at least one gene associated with said non-UIP subtype, and generating a classification of the sample for the non-UIP subtype. However, the prior art does not teach wherein the non-UIP subtype is distinguished from a spectrum of other enumerated non-UIP subtypes.

Level of One of Ordinary Skill in the Art 
	One of ordinary skill in the art would have the knowledge equivalent to a graduate-level degree in molecular biology.
Level of Predictability and Amount of Direction Provided by Inventor
The specification does teach a method comprising, generally, obtaining samples, assaying expression levels of genes associated with diseases, and generating a classification of a sample as being positive for a particular disease. In addition, methods of measuring biomarker levels to diagnose diseases are also generally known in the art. However, neither the art nor the instant specification provide any teaching or suggestion that non-UIP subtypes can be distinguished from among the enumerated heterogeneous spectrum of non-UIP subtypes recited in claim 6 based on such methods. Therefore, in the absence of teachings in the art and instant specification, the level of predictability as to practicing the claimed methods is low. 
Existence of Working Examples
The specification does not provide working examples describing how one of ordinary skill in the art would distinguish the non-UIP subtype from the spectrum of other enumerated non-UIP subtypes.
Quantity of Experimentation Needed to Make or Use the Invention Based on the Content of the Disclosure
	Considering the disclosures in the specification as a whole, to make and use the invention of the instant claims, one of ordinary skill in the art would have engage in experimentation at least to determine, first, if there are expression levels of at least one gene 
For the above reasons, one of ordinary skill in the art would not be able to make and use the claimed invention without undue experimentation.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 has been amended to depend from canceled claim 1. As a result, the meaning of claim 21 is unclear. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.
Claim 22 depends from claim 21, and consequently incorporate the indefiniteness issue of claim 21.


Conclusion
Claims 6, 8-10, 12-19, 21-22 and 25 are being examined, and are rejected. Claims 20 and 23-24 are withdrawn. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637